Citation Nr: 1130050	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine, from the initial grant of service connection.  

2.  Entitlement to a compensable evaluation for leukocystoclastic vasculitis, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1977 to August 1980 and from July 1989 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 RO decision which, in part, granted service connection for leukocystoclastic vasculitis, and a November 2007 decision which granted service connection the cervical spine disability.  A hearing at the RO was held in January 2006.  

A claim of service connection for a skin disorder not associated with the service-connected leukocystoclastic vasculitis has been reasonably raised by the Veteran during the pendency of this appeal.  This matter is not inextricably intertwined with the issues currently on appeal and has not been developed for appellate review.  Accordingly, the matter is referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues addressed in this decision have been obtained by VA.  

2.  Since service connection was established, the Veteran's cervical strain is manifested by pain and limitation of motion with forward flexion to 30 degrees and no associated neurological symptomatology; functional loss of use due to pain or during flare-ups to a degree commensurate with the criteria for a higher evaluation is not demonstrated.  

3.  Since service connection was established, there has been no evidence of recurrent episodes of leukocystoclastic vasculitis requiring intermittent systemic immunosuppressive therapy or any residual scarring.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for degenerative joint disease of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5237 (2010).  

2.  The criteria for a compensable evaluation for leukocystoclastic vasculitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.118, Part 4, Diagnostic Code 7826 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Additionally, however, Courts have held that once the underlying claim has been granted, further notice as to downstream questions, such as the initial disability rating assigned and the effective date, is not required under the VCAA.  Such is the case for the issues currently on appeal.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and all VA and service department medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal, and testified at an RO hearing in January 2006.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings-In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Cervical Spine Disability

Initially, it should be noted that the Board has reviewed all the evidence of record, including but not limited to the Veteran's contentions, including those stated at the hearing at the RO in June 2006; the VA and service department treatment records from 2003 to the present, and the findings from the VA examinations conducted during the pendency of this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the Veteran will be summarized where appropriate.  

The Veteran's service-connected cervical spine disability is rated 20 percent disabling under Diagnostic Code (DC) 5237.  The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2010).  

Under the General Rating Formula, a 20 percent rating is warranted, in pertinent part, when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent requires forward flexion of the cervical spine to 15 degrees or less; or with favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is zero to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

DC 8510 addresses the upper radicular group (5th and 6th cervicals), pertaining to the shoulders and elbows; DC 8511 addresses the middle radicular group pertaining to movement of the arms, elbows, and wrists; DC 8512 addresses the lower radicular group which controls use of hands and fingers.  Under all three diagnostic codes, incomplete paralysis is rated 20 percent when mild, 40 percent when moderate, and 50 percent when severe.  A 70 percent rating is warranted for complete paralysis under all three radicular groups.  Complete paralysis under DC 8510 is defined as all shoulder and elbow movement lost or severely affected, hand and wrist movements not affected.  Under DC 8511, complete paralysis contemplates adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  Complete paralysis of the lower radicular group (DC 8512) contemplates all intrinsic muscles of the hand, and some or all of flexors of the wrist and fingers are paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a; DCs 8510, 8511, 8512, respectively, (2010).  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

When examined by VA in January 2009, the Veteran reported that his neck pain started in 2000 but was not due to any specific trauma, and that it and worsened significantly in 2006.  He reported chronic pain on a daily basis with flare-ups weekly lasting one to two days, and said that he lost time at work because of his back problems.  On examination, the Veteran's posture and head position were normal and symmetrical in appearance with some tenderness and muscle spasm but no guarding or atrophy.  Reflexes were 2/2 and strength 5/5 with normal muscle tone in the upper extremities.  Active forward flexion of the cervical spine was to 30 degrees with extension to 5 degrees.  Left lateral flexion was to 10 degrees, left lateral rotation to 20 degrees, right lateral flexion was to 15 degrees and right lateral rotation was to 45 digress with pain in all modalities.  The examiner noted that there was pain on repetitive motion, but no additional limitation of motion due to pain.  X-rays studies revealed mild degenerative joint disease with discogenic disease at the C4-5 and C5-6 levels.  The examiner also noted a February 2008 VA MRI which showed straightening of the cervical spine, possibly secondary to muscle spasm versus positioning, and multilevel degenerative changes from C3-C6 disc levels; worse at C4-5 level.  VA EMG/NCV studies in June 2008 normal motor and sensory normal distal latency, amplitude, and conduction velocity in all nerves of the upper extremities.  There was EMG evidence of mild left side median nerve entrapment across the wrist consistent with carpal tunnel syndrome, and evidence of left mid cervical posterior rami irritability.  

In an addendum report, dated in September 2009, the examiner indicated that the left mid-cervical posterior rami irritability could be related to the cervical degenerative disc disease, but that there was no electrodiagnostic evidence of cervical radiculopathy on the June 2008 VA EMG study.  He also opined that the left carpal tunnel syndrome found on examination was not related to the Veteran's cervical spine disability.  

The evidentiary record also included numerous VA outpatient records showing treatment for various maladies from 2003 to the present.  While the records showed periodic treatment for chronic cervical pain from 2007 to 2009, the reports did not include any detailed findings, such as, range of motion studies or any other specific clinical findings.  

In this case, the medical evidence of record shows that the Veteran has fairly good range of motion of the cervical spine, no muscle atrophy or any significant neurological symptoms, and no additional functional impairment due to pain, fatigue on repetitive use, lack of endurance or incoordination.  Active forward flexion of the cervical spine was to 30 degrees, albeit with pain, and the combined range of motion was to 120 degrees.  Applying the clinical findings to the General Rating Formula discussed above, the Veteran's cervical spine disability equates to no more than a 20 percent evaluation.  

While the Veteran reported time lost at work because of his back problems, the evidence does not show that he experienced any incapacitating episodes (periods of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician), having a total duration of at least six weeks during any 12 month period during the pendency of this appeal.  Other than complaints of chronic pain, the objective clinical and diagnostic findings of record did not show any significant neurological impairment associated with the Veteran's cervical spine disability.  While the Veteran reported occasional pain and numbness into his upper extremities, EMG/NCV studies during the pendency of this appeal showed no evidence of radiculopathy due to the cervical spine disability.  The medical evidence of record does reflect evidence of diabetic neuropathy and left carpal tunnel syndrome, however, there is no objective evidence of any additional neurological impairment associated with the Veteran's cervical spine disability.  

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's cervical spine disability under the orthopedic rating criteria and applicable neurologic rating criteria.  

In this regard, there was no evidence of any associated weakness, sensory loss, or muscle atrophy in his neck or upper extremities.  Based on the clinical and diagnostic evidence of record, the Board does not find that the evidence shows clinically significant symptoms compatible with sciatic neuropathy associated with the Veteran's cervical spine at any time during the pendency of this appeal.  Therefore, a compensable evaluation is not warranted under any of the applicable rating codes pertaining to the radicular groups involving the cervical spine discussed above.  38 C.F.R. § 4.124a; DCs 8510, 8511, 8512.  As such, consideration of separately evaluating and combining the neurologic and orthopedic manifestations of the Veteran's cervical spine disability would not result in a higher rating for either spine segment.  

Consideration must also be given to any functional impairment of the Veteran's ability to engage in ordinary activities and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).  

In this regard, the Board observes that under the Rating Schedule, the general rating formula notes that the rating criteria are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Other than the Veteran's report of pain, there was no evidence of visible behavior or adequate pathology to suggest that any additional functional impairment is commensurate with the criteria necessary for an evaluation in excess of 20 percent.  

Moreover, the question of functional loss due to pain and other related factors was specifically addressed on the VA examination in January 2009.  The examiner noted that while the Veteran had pain on motion, including with repetitive movement, there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  

The Court has held that, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As discussed above, there was no evidence of muscle atrophy or neurological impairments demonstrated on VA examination, and the range of motion demonstrated is specifically contemplated by the rating schedule.  In light of the clinical findings of record, the Board finds that an increased evaluation for the Veteran's cervical spine disability based on additional functional loss due to the factors set forth above are not demonstrated.  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from his cervical spine disability do not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of 20 percent.  Accordingly, the Board finds that the 20 percent evaluation assigned for his degenerative disc disease of the cervical accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for a higher staged rating.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).  In this case, the Board finds that the manifestations of the Veteran's cervical spine disability are consistent with the schedular criteria, and there is no persuasive evidence that any manifestations related to the service-connected disability is unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran has not provided any specific information regarding his current employment situation other than to report that he has lost some time at work because of his disabilities.  As the Veteran is currently employed and has not alleged that he is unable to work because of his cervical spine disability, the Board finds that further consideration of a TDIU is not warranted.  

Leukocystoclastic Vasculitis

The Veteran contends that he suffers from chronic skin problems which he believes is related to his service connected leukocystoclastic vasculitis.  The Veteran reported that he has recurrent episodes of skin lesions on his lower legs four or five times a year that he treats with Benadryl and topical steroids with some relief.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, service connection was established for leukocystoclastic vasculitis (LCV) by the RO in March 2003, based on a diagnosis of LCV on skin biopsy in service in September 2002.  The Veteran was assigned a noncompensable evaluation under DC 7826 by analogy to primary cutaneous vasculitis, which provides for a 10 percent evaluation for recurrent episodes occurring one to three times during a 12-month period and requiring intermittent systemic immunosuppressive therapy for control.  Higher evaluations are also possible with more frequent recurrent episodes requiring intermittent systemic immunosuppressive therapy.  DC 7826 also provides for a compensable evaluation based on residual scarring under DCs 7800 through 7805, depending on the predominant disability.  

In the present case, however, the Veteran is not shown to have any recurrent episodes of leukocystoclastic vasculitis requiring intermittent systemic immunosuppressive therapy or any residual scars associated with his LCV.  On VA examination in January 2003, the Veteran reported that he had an episode two month earlier, but was not shown to have any residuals on examination.  Similarly, there was no evidence of LCV when evaluated by VA rheumatology in March 2004, or any skin abnormalities when seen in June 2004.  

The evidence of record showed that the Veteran was seen periodically for a skin rash/lesions, primarily on his lower extremities since November 2004, and that he was treated with Benadryl and topical steroids with good relief.  However, a VA punch biopsy in February 2009 did not show any evidence of LCV, and was positive for lymphocytic perivascular dermatitis.  

In September 2009, a VA physician explained that lymphocytic perivascular dermatitis is a generic pathological diagnosis of inflammation of the skin due to various etiologies mostly from external causes that characteristically have perivascular infiltration of lymphocytes.  Leukocystoclastic vasculitis was a different entity involving the small blood vessels of the skin which become inflamed with perivascular nuclear debris and mostly neutrophiles surrounding the thickened, edematous blood vessels.  He pointed out that lymphocytic perivascular dermatitis is manifested by itchy skin and responds well to topical steroids, where as LCV requires systemic steroids or immunosuppresion for control.  The physician stated that there was no etiological relationship between lymphocytic perivascular dermatitis and leukocystoclastic vasculitis.  

Here, the Veteran was not shown to have any residual scarring on VA examination in February 2009, and the erythematous macula's on his legs was diagnosed by skin biopsy as lymphocytic perivascular dermatitis.  Similarly, the skin abnormalities found on VA examination in July 2010 involved excoriations, erythematous papules and nodules consistent with non-specific dermatitis.  Significantly, however, there was no evidence of any residual scarring or LCV.  

As there is no evidence of any residual scars associated with the Veteran's service-connected leukocystoclastic vasculitis, or any recurrent episodes of LCV requiring intermittent systemic immunosuppressive therapy at any time since his discharge from service, there is no basis for a compensable evaluation for service-connected leukocystoclastic vasculitis.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An increased evaluation for degenerative joint disease of the cervical spine is denied.  

An increased evaluation for leukocystoclastic vasculitis is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


